Exhibit 10.9
Stephen C. Thompson
AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
This Amendment to Executive Employment Agreement (this “Amendment”) is made
effective as of January 1, 2009, by and between Chesapeake Utilities
Corporation, a Delaware corporation (the “Company”), and Stephen C. Thompson
(the “Executive”).
Background Information
The parties to this Amendment (the “Parties”) entered into an Executive
Employment Agreement as of December 26, 2006 (the “Employment Agreement”),
regarding the Executive’s employment relationship with the Company. The Parties
desire to amend the Employment Agreement pursuant to Paragraphs 18 and 20 of the
Employment Agreement in order to comply with the final Treasury Regulations
issued under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”). The Employment Agreement, as amended by this Amendment, is hereinafter
collectively referred to as the “Agreement.”
Amendment of the Employment Agreement
The Parties hereby acknowledge the accuracy of the foregoing Background
Information and hereby agree as follows:
1. Definitions. All capitalized terms used in this Agreement but which are not
otherwise defined herein, shall have the respective meanings given those terms
in the Employment Agreement, as applicable.
2. Expenses. Paragraph 5(g) of the Agreement is hereby amended by adding the
following to the end thereof:
“If any reimbursements under this provision are taxable to the Executive, such
reimbursements shall be paid on or before the end of the calendar year following
the calendar year in which the reimbursable expense was incurred, and the
Company shall not be obligated to pay any such reimbursement amount for which
Executive fails to submit an invoice or other documented reimbursement request
at least 10 business days before the end of the calendar year next following the
calendar year in which the expense was incurred. Such expenses shall be
reimbursable only to the extent they were incurred during the term of the
Agreement. In addition, the amount of such reimbursements that the Company is
obligated to pay in any given calendar year shall not affect the amount the
Company is obligated to pay in any other calendar year. In addition, Executive
may not liquidate or exchange the right to reimbursement of such expenses for
any other benefits.”

 

 



--------------------------------------------------------------------------------



 



3. Payment Upon Termination During Extended Term. Paragraph 6(c) of the
Agreement is hereby amended by adding the following to the end thereof:
“In addition, and notwithstanding the foregoing provisions of this
Paragraph 6(c), if the Extended Termination Date occurs more than two (2) years
after the occurrence of a Change in Control, then the amount payable in cash
under this provision shall be payable in substantially equal installments over
the one (1) year period following the Executive’s “separation from service”
within the meaning of Code Section 409A. The number of substantially equal
installments shall be equal to the number of regular payroll periods during said
one (1) year period, with one installment payable on each such payroll period.
In addition, to the extent required in order to comply with Code Section 409A,
cash amounts that would otherwise be payable under this Paragraph 6(c) during
the six-month period immediately following the Extended Termination Date (and
which are not eligible for the exception applicable to payments due to
involuntary separation under Treas. Reg. Section 1.409A-1(b)(9)(iii)) shall
instead be paid, with interest on any delayed payment at the applicable federal
rate under Code Section 7872(f)(2)(A), on the first business day after the date
that is six (6) months following the Executive’s “separation from service”
within the meaning of Code Section 409A. Further, any taxable welfare benefits
provided to Executive pursuant to this Paragraph 6(c) that are not “disability
pay” or “death benefits” within the meaning of Treas. Reg.
Section 1.409A-1(a)(5) (collectively, the “Applicable Benefits”) shall be
subject to the following requirements in order to comply with Code Section 409A.
The amount of any Applicable Benefits provided during one taxable year shall not
affect the amount of the Applicable Benefits provided in any other taxable year,
except that with respect to any Applicable Benefits that consist of the
reimbursement of expenses referred to in Code Section 105(b), a limitation may
be imposed on the amount of such reimbursements over some or all of the Covered
Period, as described in Treas. Reg. Section 1.409A-3(i)(1)iv)(B). To the extent
that any Applicable Benefits consist of the reimbursement of eligible expenses,
such reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred. No Applicable
Benefits may be liquidated or exchanged for another benefit. During the period
of six (6) months immediately following Executive’s separation from service
(within the meaning of Code Section 409A), Executive shall be obligated to pay
the Company the full cost for any Applicable Benefits that do not constitute
health benefits of the type required to be provided under the health
continuation coverage requirements of Code Section 4980B, and the Company shall
reimburse Executive for any such payments on the first business day that is more
than six (6) months after Executive’s separation from service, together with
interest on such amount from the date of separation from service through the
date of payment at the applicable federal rate under Code
Section 7872(f)(2)(A).”
4. Maximum Payment Upon Termination. Paragraph 7(b) of the Agreement is hereby
amended by adding the following to the end thereof:
“Notwithstanding the foregoing, if the exercise of discretion reserved to the
Executive in determining the Notice of Application would violate Code
Section 409A, then such discretion shall be eliminated and the amounts payable
under Paragraph 6(c) shall be reduced proportionately.”
5. Code Section 409A. Paragraph 20 of the Agreement, the existing text of which
is redundant of Paragraph 18, shall be replaced with the following:
“Notwithstanding any provision of Paragraph 10 or 14 of the Employment Agreement
to the contrary, any legal fees and expenses to be paid by the Company pursuant
to Paragraph 10 or 14 shall be subject to the following requirements in order to
comply with Code Section 409A. Such legal fees and expenses shall be paid by the
Company only to the extent incurred during the Term of the Agreement or for a
period of ten (10) years after the Executive’s “separation from service” (as
defined in Code Section 409A). The Company shall pay such legal fees and
expenses no later than the end of the calendar year next following the calendar
year in which such fees and expenses were incurred, and the Company shall not be
obligated to pay any such fees and expenses for which the Executive fails to
submit an invoice at least ten (10) business days before the end of the calendar
year next following the calendar year in which such fees and expenses were
incurred. The amount of such legal fees and expenses that the Company is
obligated to pay in any given calendar year shall not affect the legal fees and
expenses that the Company is obligated to pay in any other calendar year, and
the Executive’s right to have the Company pay such legal fees and expenses may
not be liquidated or exchanged for any other benefit.”

 

 



--------------------------------------------------------------------------------



 



6. Captions. The captions of the various sections of this Amendment are not part
of the context of this Amendment, but are only labels to assist in locating
those sections, and shall be ignored in construing this Amendment.
7. Construction. This document is an amendment to the Employment Agreement. In
the event of any inconsistencies between the provisions of the Employment
Agreement and this Amendment, the provisions of this Amendment shall control.
Except as modified by this Amendment, the Employment Agreement shall continue in
full force and effect without change.

           
EXECUTIVE:
     
 
    Date:           
Stephen C. Thompson
 
   
 
         
CHESAPEAKE UTILITIES CORPORATION
     
 
         
By:
    Date:     
 
 
     
Its:
       

 

 